DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
2.	The request filed on 02/02/2021, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application # 16/372058 is acceptable and a RCE as been established. An action on the RCE follows.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Frossard et al. (US2019/03 84994) (Hereafter Frossard) in view of Fayyaz et al. "STF CN: Spatio-temporal FCN for semantic video segmentation” (hereafter Fayyaz) and further in view of Nyugen et al. (US 2019/0337511) (Hereafter Nyugen), as a whole, fail to explicitly disclose a method for trajectory forecast of a target, comprising: receiving a plurality of images having a plurality of interactions associated with a plurality of objects; identifying a plurality of spatial features from the plurality of images; identifying a plurality of spatial-temporal features from the plurality of spatial features; identifying, selectively, a plurality of descriptive relations from a subset of the plurality of spatial-temporal features, wherein the subset of the plurality of spatial- temporal features is associated with pairs of the plurality of objects having meaningful relations with the target; obtaining a past trajectory data of the target; generating a relational state of the target and the plurality of interactions based at least on the past trajectory data and the plurality of descriptive relations; and generating a plurality of heat maps indicating a projected trajectory of the target, as amended, render the claims allowable over prior arts.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/11/2021